DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made of applicant’s amendment filed on 28 January 2022. 
Claims 1, 2, 7, 11-14, 18-19, 21 and 24-33 are presented for examination.
Claims 1, 14 and 18 are amended.
Claims 3-6, 8-10, 15-17, 20 and 22-23 were cancelled.
35 U.S.C. 101 Rejections are maintained.

Response to Argument
Applicant’s arguments filed in the amendment filed on 28 January 2022, have been fully considered but they are not deemed persuasive:
Applicants argued that amendment overcome 112 rejections. 
	Examiner especially disagrees.
	a) Examiner unable to find “about 96%”
	b) The term “about 96%” is indefinite. For example, 95%, 95.5%, 95.9%, 96.9% or 97% may all read on “about 96%.” It is unclear what value or how much different is still within the range of “about.” Therefore, “about 96%” is indefinite.
 
Applicants argued 101 rejections, that “The Examiner’s position appears to be that, given nearly infinite time and a nearly unlimited lifespan, a human could work out the details of k-mer generation, organization/sorting of the k-mers by identity, counting of k-mers across a multitude of bins, and pairwise comparisons of the profiles of each isolate against the profiles of every other isolate, using pencil and paper. Such a fanciful thought experiment is not in line with the requirement that claims be practically capable of performance in the human mind to fall within the mental process grouping. It is simply impossible, practically speaking, to perform the claims in the human mind. Accordingly, the claims are not directed to a mental process under Step 2A, Prong 1 of the subject matter eligibility analysis.”
	Examiner especially disagrees.
a) In the argument applicant admitted that such process can be performed by human mind if “given nearly infinite time and a nearly unlimited lifespan…using pencil and paper.”
See MPEP 2106.04(a)(2)(III)(C) 
“1. Performing a mental process on a generic computer…
2. Performing a mental process in a computer environment…
3. Using a computer as a tool to perform a mental process…”
	Additionally, using computer’s fast processing speed to increase speed of a process is not sufficient to show an improvement in computer-function (MPEP: 2106.05(a) “Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality…
ii. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. 
Because applicant admitted that the claimed process can be perform in human mind, where the claimed invention analyzing faster is merely relied on computer, the claimed invention is either “2. Performing a mental process in a computer environment” or “3. Using a computer as a tool to perform a mental process…”
b) Regarding to whether it is “practically capable of performance in human mind,” the claim does not recite how much data. Therefore, it could be just very small amount of data. If the sample is small enough, then it is practically capable of performance in human mind.

Applicants argued 101 rejections, that “The Examiner states that “Applicants argued Step 2A, Prong 2, but does not explicitly indicat[e] which additional element (or combination of elements) may have integrated the exception into a practical application” (Office Action, p. 7). This statement mischaracterizes the analysis. Applicant is not required to specify which claim elements are believed to integrate the exception into a practical application. Rather, as expressly stated in the MPEP, “In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception” (MPEP 2106.04 (ID(A)(2)). Accordingly, the Examiner must view the claim as a whole to determine whether it integrates the exception into a practical application. For at least the following reasons, Applicant submits that the claims do indeed integrate any exception into a practical application of that exception.”
	Examiner especially disagrees.
a human could work out” the claimed invention as whole “using pencil and paper,” therefore, even consider as whole, “a human could work out...using pencil and paper” when data is small.
The additional elements in the claims are either “2. Performing a mental process in a computer environment…” or “3. Using a computer as a tool to perform a mental process…” which does not integrate a judicial exception into a practical application or provide significantly more.

Applicants argued 101 rejections, that “In addition to the improvements to the functioning of a computer discussed above, the claims further represent an improvement to the field of outbreak investigations. The resolution and efficiency of the embodiments of the present claims provide for effective typing of bacterial strains. As the Application explains, such typing “is important for outbreak investigation, such as
tracking the source of a string of hospital infections or a food-borne illness, or determining whether two or more similar infections share a common source.” (Application, p. 2). The Application also describes particular examples illustrating effective testing of different strains of Acinetobacter baumannii (Table 1), Methicillin resistant Staphylococcus aureus (Table 2), and Vancomycin-resistant Enterococcus (Table 3), which represent some of the most common pathogens of concern in an outbreak investigation.”
	Examiner especially disagrees.
	Analyzing data is not “improvements to the functioning of a computer.”
	A human can analyzing data without computer (e.g. using computer as tool). It is 
ii. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016))

Applicants argued 101 rejections, that “Claim 1 is expressly directed to a system “configured ... to enable typing of bacterial strains in an outbreak investigation.” In particular, claim 1 recites that each nucleotide sequence data structure corresponds to a microbial isolate “to be analyzed as part of the outbreak investigation”, and that the generated similarity scores “indicat[e] the likelihood that the separate microbial isolates share a common source”. Claim 1 additionally recites the generation of k-mer profiles using k-mers that meet specified length requirements, and recites the function of pairwise comparisons without a reference sequence. The other independent claims include similar features. The claims thus reflect an improvement to the technological field of outbreak investigations and are therefore not “directed to” a judicial exception for this additional reason..”
	Examiner especially disagrees.
Claim 1 does not explicitly disclose how each limitations related to “outbreak investigation,” it merely disclose process of typing of bacterial strains. Also, “outbreak 
Further, the additional elements – using “computer system,” “processors” and “hardware storage devices” in the “receive,” “generate,” “filter” and “perform” steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Additionally, the additional element – “…receive a set of nucleotide sequence data, the nucleotide sequence data including a plurality of nucleotide sequence data structures each corresponding to a separate microbial isolate to be analyzed as part of the outbreak investigation,” where merely describes how to generally “apply” the concept of transmitting notification in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked 

Applicants, argue “A. Layer and Anvar Cannot Be Combined in the Manner Asserted by the Examiner 
Layer, the primary reference, describes a system that “determines a sample’s most likely species, sub-species, or strain” (para. 0007). In particular, Layer describes cataloging k-mer profiles from genomes of known species, sub-species, and strains, using machine learning techniques to create a “trained catalog”, and comparing an unknown sample to the trained catalog to identify species, subspecies, or strain within the unknown sample (see paras. 0008-0019). 
The Examiner acknowledges that Layer and Luo fail to disclose the limitations “perform pairwise comparisons of each k-mer profile ... without the use of a reference sequence.” (Office Action, p. 57). The Examiner cites Anvar as teaching these limitations, and argues that it would have been obvious to the skilled person to improve Layer’s system by implementing the features of Anvar because it would provide Layer’s modified system with the capabilities of the Anvar process (Office Action, p. 57).
However, the skilled person would not have been motivated to modify Layer using the cited features of Anvar. Again, Layer relies on the creation and use of a “trained catalog” to identify species, subspecies, or strain within an unknown sample. The MPEP states that “the proposed modification cannot render the prior art unsatisfactory for its intended purpose” (MPEP 2143.01(V)), and “the proposed modification cannot change the principle of operation of a reference” (MPEP 
Examiner respectfully disagrees.
Layer and Anvar are combinable.
a) Both Layer and Anvar are in the same field of endeavor.
Both Layer and Anvar disclose receiving a set of sequence data (e.g. genomes) and generate k-mer profiles for each received sequence data. 
Layer: Paragraph [0061], “1 Construct distinct k-mer profiles 306 from the genomes 304 of all species, sub-species, and strains ” 
Anvar, page 2, Figure 1, “An overview of the procedure used by kPAL to assess the frequency of all k-mers within sequencing data. k-mers are identified and counted by a sliding window of size k…For single k-mer profiles, general information about the number of nullomers, total number of counts, distribution of k-mer counts and balance between sequencing information from the plus and minus strands can be obtained with dedicated functions…”)
Both Layer and Anvar disclose comparing k-mer profiles to determine a similarity between two k-mer profiles (regardless of using or without use of a reference sequence, it does not effect the process of determine a similarity between two k-mer profiles).
(Note: Applicant is required to provide evidence that Layer and Anvar cannot determine a similarity between two k-mer profiles if one of k-mer profiles is from a reference sequence or unknow sequence.)
Layer: Paragraph [0066]-[0067], “Considering the similarity of two k-mer profiles is directly related to the similarity of the two underlying genomes, the relationship between two genomes can be determined by comparing their k-mer profiles…The result is a count of k-mers that are common to both sets 318. Closely related genomes will have higher counts than distantly related ” where “similarity score” is broadly interpreted as “higher counts” because “higher counts” indicates the likelihood that they are “Closely related genomes.”
Anvar: page 1, “Next, kPAL uses the distance between k-mer frequencies as a measure of dissimilarity between two k-mer profiles.” Page 2, “To facilitate pairwise comparison of k-mer profiles…” Page 8, “…The distances from a pairwise comparison of 10-mer profiles…” 
Because Layer and Anvar are using the same algorithm/method (e.g. determining similarity of two sequences by comparing their k-mer profiles), whether the sequence data is named “a reference sequence” or “unknown sequence” does not change the algorithm/method of determining similarity of two sequences by comparing their k-mer profile. 
Also, it does not prevent Layer and Avan from using k-mer profiles to compare k-mer profiles to determine a similarity between two k-mer profiles.
In order words, whether the two sequences are know or unknown, it does not affect/modify the steps or result of receiving the set of sequences, generating k-mer profiles from the set of sequences, and determining similarity of two sequences by comparing their k-mer profile (e.g. similarity of two k-mer profiles of two sequences is not changed by whether two sequences are known, unknown or one is know, one is unknown).
Therefore, they are combinable.
b) Layer and Anvar do not explicitly disclose the combination is undesirable. In The Federal Circuit’s discussion in ICON also makes clear that if the reference does not teach that a combination is undesirable, then it cannot be said to teach away.”)

Applicants argued that “The References Fail to Teach or Suggest All the Claimed Limitations 
Notwithstanding the foregoing, even if the skilled person were to modify Layer in light of Anvar, the result would not arrive at a system with all the features recited in the claims. Claim 1 requires that the generated k-mer profiles include a set of k-mers with a k-mer length of 18-60 bases (see Application, para. 0022 and original claim 2). Anvar describes the use of k-mers with length k=12 for human samples (p. 2, right column - p. 3, left column) and k=10 for comparing simulated metagenomes (p. 9, right column). Thus, if Layer were modified according to Anvar, the modified process would necessarily incorporate the k-mer sizes of Anvar, since these are the k-mer sizes taught by Anvar as suitable for use with the no-reference-sequence process of Anvar. As stated in the Declaration, “[a]t these k-mer sizes, the genomes of bacterial strains likely to be involved in an outbreak investigation do not provide enough unique k-mers to deliver the resolution needed to effectively differentiate isolates and determine whether they are likely to share a common source” (para. 9).
Moreover, Anvar teaches away from any significant increase to its k-mer size. Specifically, Anvar teaches that “genomic spectra for k>13 start to lose their 
As explained in the Declaration, the recited k-mer size beneficially provides the high resolution that enables effective use in the context of an outbreak investigation. In particular, the Declaration shows that for bacteria common to an outbreak investigation, the proportion of unique k-mers falls dramatically when the k-mer length is set below about 16 (para. 11). The Declaration states that using Anvar’s k-mer length of 10 or 12 would significantly reduce the number of unique k-mers in tested genomes, and that the resulting level of resolution would not be useful in an outbreak investigation (para. 11). The Declaration further illustrates how differences in the number of overlapping k-mers relates to the selected k-mer size (para. 12). The Declaration additionally shows how a higher k-mer length, within the claimed range, provides a comparison of Bifidobacterium bacteria illustrating that there is plenty of room for resolving much more closely related bacteria (para. 14).”
Examiner respectfully disagrees.
Anvar is cited to teach the limitation “perform pairwise comparisons of each k-mer profile.” By modifying Layer’s comparing k-mer profiles with Anvar’s “pairwise 
Changing in length of k of k-mer does not prevent Anvar or modified Layer from performing pairwise comparisons of each k-mer profile.
Anvar also discloses different sequence data may have different k-mer length, (Anvar: page 1, “The human reference genome has a high complexity (described in Additional file 1: Notes), based on the multimodality of the k-mer profiles, which ranges from 9 to 15” which indicates different types (e.g. “human reference genome has a high complexity”) have different k-mer length range (e.g. “ranges from 9 to 15”))
Further, Layer, Paragraph [0065], discloses “…the method may include creating a k-mer profile 306 of a species's genome 304…Therefore, k-mer profiles with a reasonable size k (empirically, k>=12)” which indicates Layer suggests that size k of k-mer can be 12 or more which includes the length “length of 18-60 bases” (e.g. “length of 18-60 bases” is greater than “k>=12”) .
Further, Layer, paragraph [0040], discloses “Still referring to FIG. 1, the constructing of k-mer profiles may be implemented with a probabilistic data structure…detecting, monitoring, and tracking infection outbreaks, and disease prediction based on DNA circulating in blood or other tissue…,” Paragraph [0061], “1 Construct distinct k-mer profiles 306 from the genomes 304 of all species, ” Fig. 2 and 4).
Claims 19, 32 and 33 are dependent claims which also include the new subject matters in Claim 18. 
Therefore, Claims 18, 19, 32 and 33 are rejected under 35 U.S.C 112 for the similar reason as above.
	The replies to the above arguments are applied to other similar arguments.

Priority
It is acknowledged that the pending application claims priority to provisional application 62/351690 filed on 17 June 2016. Priority date of 17 June 2016 is given.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18, 19, 32 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 18 recites, the newly added claim limitation “wherein a similarity score of about 96% or more indicates that the microbial isolates are identical or closely related.” 
However, examiner is unable to find support for the above limitation in the Specification.
Specification, paragraph [0051] discloses “…Mean k-mer identity was 99.8% for replicates. Mean k-mer identity for PFGE categories of identical, closely/possibly related, different k-mer profiles were 99.2%, 94.6%, and 58.3%, respectively…The max difference between non-replicates is 3.8%...,” however, it does not discloses “96%” 
For the above reason, the newly added claim limitation, “about 96%” contains new matter and is rejected under 35 U.S.C 112.
Claims 19, 32 and 33 are dependent claims which also include the new subject matters which is recited in Claim 18. Therefore Claims 19, 32 and 33 are also rejected for the similar reason as stated in Claim 18.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 19, 32 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "… wherein a similarity score of about 96% or more indicates that the microbial isolates are identical or closely related…"
The term “about 96%” which includes not only the value 96%, but also values around “96%.” However, it is not clear if 96.999%, 95.999% or 94.999% are also fell within the mean of “about 96%.” Therefore, “about 96%” is indefinite.  
Claims 19, 32 and 33 are dependent claims which also include the same limitation in Claim 18. Therefore Claims 19, 32 and 33 are also rejected for the similar reason as stated in Claim 18.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1, 2, 7, 11-14, 18-19, 21 and 24-33 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites, “A computer system configured for generating a k-mer based 
one or more processors; and 
one or more hardware storage devices having stored thereon computer-executable instructions which are executable by the one or more processors to cause the computer system to perform at least the following: 
receive a set of nucleotide sequence data, the nucleotide sequence data including a plurality of nucleotide sequence data structures each corresponding to a separate microbial isolate to be analyzed as part of the outbreak investigation; 
for each nucleotide sequence data structure, generate a k-mer profile, the k-mer profile including a set of k-mers, with k-mer length of 18-60 bases, derived from the corresponding nucleotide sequence data structure, and count values corresponding to each k-mer of the set of k-mers, the count values indicating the number of times the corresponding k-mer occurs in the set of k-mers; 
filter one or more of the k-mer profiles; 
perform pairwise comparisons of each k-mer profile to determine a similarity score between each pair of k-mer profiles, the similarity scores indicating a relationships of the respective microbial isolates to one another without use of a reference sequence, the similarity scores indicating the likelihood that the separate microbial isolates share a common source; and
generate a report indicating the relationships of the microbial strains to one another and categorizing strain relationships based on the respective similarity scores.  
(Step 1) The claim recites “A computer system configured for generating a k-mer based strain relationship assessment without a reference sequence, the computer system comprising…” as drafted, is a system, which is a statutory category of invention.
(Step 2A-Prong One) The limitation of “for each nucleotide sequence data structure, generate a k-mer profile, the k-mer profile including a set of k-mers, with k-mer length of 18-60 bases, derived from the corresponding nucleotide sequence data structure, and count values corresponding to each k-mer of the set of k-mers, the count values indicating the number of times the corresponding k-mer occurs in the set of k-mers,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer system,” “processors” and “hardware storage devices,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer system,” “processors” and “hardware storage devices” language, “generate” in the context of this claim encompasses the user manually for each nucleotide sequence data structure, generate a k-mer profile, the k-mer profile including a set of k-mers, with k-mer length of 18-60 bases, derived from the corresponding nucleotide sequence data structure, and count values corresponding to each k-mer of the set of k-mers, the count values indicating the number of times the corresponding k-mer occurs in the set of k-mers in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
filter one or more of the k-mer profiles” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer system,” “processors” and “hardware storage devices,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer system,” “processors” and “hardware storage devices” language, “filter” in the context of this claim encompasses the user manually filter one or more of the k-mer profiles in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Similarly, the limitations of “perform pairwise comparisons of each k-mer profile to determine a similarity score between each pair of k-mer profiles, the similarity scores indicating a relationships of the respective microbial isolates to one another without use of a reference sequence, the similarity scores indicating the likelihood that the separate microbial isolates share a common source” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer system,” “processors” and “hardware storage devices,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer system,” “processors” and “hardware storage devices” language, “perform” in the context of this claim encompasses the user perform pairwise comparisons of each k-mer profile to determine a similarity score in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Additionally, it also fells in the grouping of “Mathematical Concepts” (Mathematical Relationships (e.g. comparing) and Mathematical calculations (e.g. determine a similarity score)). Accordingly, the claim recites an abstract idea. 
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “computer system,” “processors” and “hardware storage devices” in the “receive,” “generate,” “filter” and “perform” steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional element – “receive a set of nucleotide sequence data, the nucleotide sequence data including a plurality of nucleotide Mere Data Gathering and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.”). 
Further, the claim recites additional element – “generate a report indicating the relationships of the microbial strains to one another and categorizing strain relationships based on the respective similarity scores,” which is Mere Data Gathering and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies,”). 
Further, the claim recites additional element – “generate a report indicating the relationships of the microbial strains to one another and categorizing strain relationships based on the respective similarity scores,” which is selecting a particular data source or type of data to be manipulated and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A”). 
Additionally, the additional elements – “…receive a set of nucleotide sequence data, the nucleotide sequence data including a plurality of nucleotide sequence data structures each corresponding to a separate microbial isolate to be analyzed as part of the outbreak investigation,” where merely describes how to generally “apply” the (2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage object update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “computer system,” “processors” and “hardware storage devices” to perform “receive,” “generate,” “filter” and “perform” steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Further, the limitation “receive” is not sufficient to amount to significantly more than the judicial exception because “receive” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,” “iii. Detecting DNA or enzymes in a sample, Sequenom…” And “v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs.”)
Further, the limitation “generate” is not sufficient to amount to significantly more than the judicial exception because “generate” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC,” “iii. Detecting DNA or enzymes in a sample, Sequenom…” And “v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs…” and “v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs.” And “vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics” and “iv. Presenting offers and gathering statistics, OIP Techs”)
The other additional elements, “receive” steps are Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally “apply” the concept of storing log file and transmitting notifications in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”).
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 2 recites “wherein the k-mer profiles are configured with a length of about 21-31 bases.”  
(Step 2A-Prong One) The limitation of “wherein the k-mer profiles are configured with a length of about 21-31 bases,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer system” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer system” language, “configured” in the context of this claim encompasses the user manually configures the k-mer profiles with a length of about 21-31 bases in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally, it also fells in the grouping of “Mathematical Concepts” (e.g. by 
 (Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “computer system” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer system” to perform “configured” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
 	Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 7 recites “wherein filtering of the k-mer profiles further includes generating a subset of k-mers according to a rapid-mode filter comprising obtaining a k-mer profile subset of k-mers starting with a particular sequence.”  
(Step 2A-Prong One) The limitation of “wherein filtering of the k-mer profiles further includes generating a subset of k-mers according to a rapid-mode filter,” as computer system” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer system” language, “filtering” in the context of this claim encompasses the user manually filtering of the k-mer profiles further includes generating a subset of k-mers according to a rapid-mode filter in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “computer system” in “wherein filtering of the k-mer profiles further includes generating a subset of k-mers according to a rapid-mode filter comprising obtaining a k-mer profile subset of k-mers starting with a particular sequence” step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional element – “obtaining a k-mer profile subset of k-mers starting with a particular sequence,” which is Mere Data Gathering and is in insignificant extra-solution activity (MPEP: 2105.05 (g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.”). 
Additionally, the additional elements – “…obtaining a k-mer profile subset of k-mers starting with a particular sequence,” where merely describes how to generally “apply” the concept of transmitting notification in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage object update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer system” to perform “…filtering…generating…obtaining” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
obtaining” is not sufficient to amount to significantly more than the judicial exception because “obtaining” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,” “iii. Detecting DNA or enzymes in a sample, Sequenom…” And “v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs.”)
The other additional elements, “obtaining” steps are Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally “apply” the concept of storing log file and transmitting notifications in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”).
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 11 recites “wherein the filtering of the k- mer profiles further includes detecting one or more sequencing artifacts or errors and excluding k-mers associated with the one or more sequencing artifacts or errors.”  
(Step 2A-Prong One) The limitation of “detecting one or more sequencing artifacts or errors and excluding k-mers associated with the one or more sequencing artifacts or errors,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer system” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer system” language, “detecting” and “excluding” in the context of this claim encompasses the user manually detecting one or more sequencing artifacts or errors and excluding k-mers associated with the one or more sequencing artifacts or errors in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “computer system” in “detecting” and “excluding” steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer system” to perform “detecting” and “excluding” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 12 recites “wherein the computer-executable instructions further cause the computer system to compare at least one k-mer profile to an antibiotic-resistance k-mer profile.”  
(Step 2A-Prong One) The limitation of “compare at least one k-mer profile to an antibiotic-resistance k-mer profile,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer system” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer system” language, “compare” in the context of this claim encompasses the user manually compare at least one k-mer profile to an antibiotic-resistance k-mer profile in his mind. If claim Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “computer system” in “compare” step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer system” to perform “compare” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 13 recites “wherein the computer-executable instructions further cause the computer system to compare at least one k-mer profile to a multilocus sequence typing 
(Step 2A-Prong One) The limitation of “compare at least one k-mer profile to a multilocus sequence typing k-mer profile,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer system” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer system” language, “compare” in the context of this claim encompasses the user manually compare at least one k-mer profile to a multilocus sequence typing k-mer profile in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “computer system” in “compare” step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with computer system” to perform “compare” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
For claim 14, it is a system claim having similar limitations as cited in claim 1. Thus, claim 14 is also rejected under the same analysis as stated in the rejection of rejected claim 1.
For claim 18, it recites, “A computer system configured for generating a k-mer based strain relationship assessment, without a reference sequence, to enable typing of bacterial strains in an outbreak investigation, the computer system comprising: 
one or more processors; and 
one or more hardware storage devices having stored thereon computer-executable instructions which are executable by the one or more processors to cause the computer system to perform at least the following: 
receive a set of nucleotide sequence data, the nucleotide sequence data including a plurality of nucleotide sequence data structures each corresponding to a separate microbial isolate to be analyzed as part of the outbreak investigation; 
for each nucleotide sequence data structure, generate a k-mer profile, the k-mer profile including a set of k-mers, with k-mer length of 18-60 bases, derived from the corresponding nucleotide sequence data structure, and count values corresponding to each k-mer of the set of k-mers, the count values indicating the 
filter one or more of the k-mer profiles; and 
perform pairwise comparisons of each k-mer profile to determine a similarity score between each pair of k-mer profiles, the similarity scores indicating a relationships of the respective microbial isolates to one another without use of a reference sequence, the similarity scores indicating the likelihood that the separate microbial isolates share a common source, wherein a similarity score of less than at least about 96% indicates that the microbial isolates do not share a common source.  
(Step 1) The claim recites “A computer system configured for generating a k-mer based strain relationship assessment without a reference sequence, the computer system comprising…” as drafted, is a system, which is a statutory category of invention.
(Step 2A-Prong One) The limitation of “for each nucleotide sequence data structure, generate a k-mer profile, the k-mer profile including a set of k-mers, with k-mer length of 18-60 bases, derived from the corresponding nucleotide sequence data structure, and count values corresponding to each k-mer of the set of k-mers, the count values indicating the number of times the corresponding k-mer occurs in the set of k-mers,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer system,” “processors” and “hardware storage devices,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer system,” “processors” and “hardware storage devices” language, “generate” in the context of manually for each nucleotide sequence data structure, generate a k-mer profile, the k-mer profile including a set of k-mers, with k-mer length of 18-60 bases, derived from the corresponding nucleotide sequence data structure, and count values corresponding to each k-mer of the set of k-mers, the count values indicating the number of times the corresponding k-mer occurs in the set of k-mers in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Similarly, the limitations of “filter one or more of the k-mer profiles” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer system,” “processors” and “hardware storage devices,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer system,” “processors” and “hardware storage devices” language, “filter” in the context of this claim encompasses the user manually filter one or more of the k-mer profiles in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Similarly, the limitations of “perform pairwise comparisons of each k-mer profile to determine a similarity score between each pair of k-mer profiles, the similarity scores indicating a relationships of the respective microbial isolates to one another without use of a reference sequence, the similarity scores indicating the likelihood that the separate computer system,” “processors” and “hardware storage devices,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer system,” “processors” and “hardware storage devices” language, “perform” in the context of this claim encompasses the user perform pairwise comparisons of each k-mer profile to determine a similarity score between each pair of k-mer profiles, the similarity scores indicating a relationships of the respective microbial isolates to one another without use of a reference sequence, the similarity scores indicating the likelihood that the separate microbial isolates share a common source, wherein a similarity score of less than at least about 96% indicates that the microbial isolates do not share a common source in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Additionally, it also fells in the grouping of “Mathematical Concepts” (Mathematical Relationships (e.g. comparing) and Mathematical calculations (e.g. determine a similarity score)). Accordingly, the claim recites an abstract idea. 
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “computer system,” “processors” and “hardware storage devices” in the “receive,” “generate,” “filter” and “perform” steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional element – “receive a set of nucleotide sequence data, the nucleotide sequence data including a plurality of nucleotide sequence data structures each corresponding to a separate microbial isolate to be analyzed as part of the outbreak investigation,” which is Mere Data Gathering and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.”). 
Further, the claim recites additional element – “generate a report indicating the relationships of the microbial strains to one another and categorizing strain relationships based on the respective similarity scores,” which is Mere Data Gathering and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies,”). 
generate a report indicating the relationships of the microbial strains to one another and categorizing strain relationships based on the respective similarity scores,” which is selecting a particular data source or type of data to be manipulated and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A”). 
Additionally, the additional elements – “…receive a set of nucleotide sequence data, the nucleotide sequence data including a plurality of nucleotide sequence data structures each corresponding to a separate microbial isolate to be analyzed as part of the outbreak investigation,” where merely describes how to generally “apply” the concept of transmitting notification in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage object update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
(Step 2B) The claim does not include additional elements that are sufficient to computer system,” “processors” and “hardware storage devices” to perform “receive,” “generate,” “filter” and “perform” steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Further, the limitation “receive” is not sufficient to amount to significantly more than the judicial exception because “receive” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,” “iii. Detecting DNA or enzymes in a sample, Sequenom…” And “v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs.”)
Further, the limitation “generate” is not sufficient to amount to significantly more than the judicial exception because “generate” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC,” “iii. Detecting DNA or enzymes in a sample, Sequenom…” And “v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs…” and “v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs.” And “vii. Amplifying and sequencing nucleic acid sequences, University of Utah Presenting offers and gathering statistics, OIP Techs”)
The other additional elements, “receive” steps are Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally “apply” the concept of storing log file and transmitting notifications in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”).
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 19 recites “wherein filtering of the k-mer profiles includes determining a cutoff filter, the cutoff filter being operable to exclude k-mers having count values falling below a cutoff threshold.”  
(Step 2A-Prong One) The limitation of “wherein filtering of the k-mer profiles includes determining a cutoff filter, the cutoff filter being operable to exclude k-mers having count values falling below a cutoff threshold,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer system” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer system” language, “determining” in the context of this claim encompasses the user manually determining a cutoff filter, the cutoff filter being operable to exclude k-mers having count values falling below a cutoff threshold in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “computer system” in “determining” step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with computer system” to perform “determining” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 21 recites “wherein for each filtered k-mer profile, a cutoff threshold is calculated by multiplying the estimated coverage of the nucleotide sequence data structure corresponding to the k-mer profile by a cutoff multiplier ranging from 0.05 to 0.4..”  
(Step 2A-Prong One) The limitation of “wherein for each filtered k-mer profile, a cutoff threshold is calculated by multiplying the estimated coverage of the nucleotide sequence data structure corresponding to the k-mer profile by a cutoff multiplier ranging from 0.05 to 0.4.,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer system” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer system” language, “calculated” in the context of this claim encompasses the user manually calculates a cutoff threshold is by multiplying the estimated coverage of the nucleotide sequence data structure corresponding to the k-mer profile by a cutoff multiplier ranging from 0.05 to 0.4. in his mind. If claim limitations, under its broadest reasonable interpretation, covers Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally, it also fells in the grouping of “Mathematical Concepts” (Mathematical calculations (e.g. “…calculated by multiplying…”)). Accordingly, the claim recites an abstract idea. 
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “computer system” in “calcuated” step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer system” to perform “calcuated” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 24 recites “compare a total k-mer count for a nucleotide sequence data structure to an estimated genome size for the corresponding microbial strain, and to flag 
(Step 2A-Prong One) The limitation of “compare a total k-mer count for a nucleotide sequence data structure to an estimated genome size for the corresponding microbial strain, and to flag the corresponding k-mer profile where the total k-mer count is a threshold amount higher than the estimated genome size,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer system” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer system” language, “compare” in the context of this claim encompasses the user manually compare a total k-mer count for a nucleotide sequence data structure to an estimated genome size for the corresponding microbial strain, and to flag the corresponding k-mer profile where the total k-mer count is a threshold amount higher than the estimated genome size in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “computer system” in “compare” step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer system” to perform “compare” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 25 recites “wherein the k-mer profile is flagged as contaminated where the total k-mer count is approximately double the estimated genome size”  
(Step 2A-Prong One) The limitation of “wherein the k-mer profile is flagged as contaminated where the total k-mer count is approximately double the estimated genome size,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer system” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer system” language, “flagged” in the context of this claim encompasses the user manually flags the k-mer profile as contaminated where the total k-mer count is approximately double the estimated genome size in his mind. If Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “computer system” in “flagged” step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer system” to perform “flagged” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 26 recites “wherein the k-mer profile is flagged as comprising one or more plasmids where the total k-mer count is approximately 10- 30% higher than the 
(Step 2A-Prong One) The limitation of “wherein the k-mer profile is flagged as comprising one or more plasmids where the total k-mer count is approximately 10- 30% higher than the estimated genome size,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer system” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer system” language, “flagged” in the context of this claim encompasses the user manually flags the k-mer profile as comprising one or more plasmids where the total k-mer count is approximately 10- 30% higher than the estimated genome size in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “computer system” in “flagged” step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to computer system” to perform “flagged” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
For claim 27, it is a system claim having similar limitations as cited in claim 19. Thus, claim 27 is also rejected under the same analysis as stated in the rejection of rejected claim 19.
For claim 28, it is a system claim having similar limitations as cited in claim 21. Thus, claim 28 is also rejected under the same analysis as stated in the rejection of rejected claim 21.
For claim 29, it is a method claim having similar limitations as cited in claim 7. Thus, claim 29 is also rejected under the same analysis as stated in the rejection of rejected claim 7.
For claim 30, it is a method claim having similar limitations as cited in claim 11. Thus, claim 30 is also rejected under the same analysis as stated in the rejection of rejected claim 11.
For claim 31, it is a system claim having similar limitations as cited in claim 19. Thus, claim 31 is also rejected under the same analysis as stated in the rejection of rejected claim 19.
For claim 32, it is a system claim having similar limitations as cited in claim 7. Thus, claim 32 is also rejected under the same analysis as stated in the rejection of 
For claim 33, it is a system claim having similar limitations as cited in claim 11. Thus, claim 33 is also rejected under the same analysis as stated in the rejection of rejected claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11, 14, 27, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Layer et al. (U.S. Pub. No.:  US 20160132640, hereinafter Layer), in view of Luo et al. (U.S. Pub. No.: US 20160194704, hereinafter Luo), and further in view of Anvar et al. (“Determining the quality and complexity of next-generation sequencing data without a reference genome,” 2014, hereinafter Anvar), and further in view of Briska et al. (U.S. Pub. US 20090076735, hereinafter Briska).
For claim 1, Layer discloses a computer system configured for generating a k-mer based strain relationship assessment without a reference sequence, the computer system comprising: 
one or more processors (Layer: paragraph [0043], “…one or more computer systems (e.g., a standalone, client or server computer system) or one or more hardware processors (processors) can be configured by software (e.g., instructions, an application portion, or an application) as a circuit that operates to perform certain operations as described herein. In an example, the software can reside (1) on a non-transitory machine readable medium or (2) in a transmission signal. In an example, the software, when executed by the underlying hardware of the circuit, causes the circuit to perform the certain operations.”); and
one or more hardware storage devices having stored thereon computer-executable instructions which are executable by the one or more processors to cause the computer system to perform at least the following (Layer: paragraph [0016], “…a non-transitory machine-readable medium, including instructions, which when executed by a machine, cause the machine to: construct distinct k-mer profiles from genomes of known species, sub-species, and strains…” paragraph [0043], “…one or more computer systems (e.g., a standalone, client or server computer system) or one or more hardware processors (processors) can be configured by software (e.g., instructions, an application software can reside (1) on a non-transitory machine readable medium or (2) in a transmission signal. In an example, the software, when executed by the underlying hardware of the circuit, causes the circuit to perform the certain operations.” Where “software”):
receive a set of nucleotide sequence data, the nucleotide sequence data including a plurality of nucleotide sequence data structures each corresponding to a separate microbial isolate to be analyzed as part of the outbreak investigation (Layer: paragraph [0007], “…for identifying an unknown DNA sample based on Bloom filters and machine learning techniques…quickly and accurately determines a sample's most likely species, sub-species, or strain.” “Isolate” and “isolate” are type of data, therefore, although Layer discloses “strain,” not “isolate,” it is obvious to an ordinary skill in the art to replace “strain” with “isolate”, paragraph [0038], “…The "k-mers" in a genome sequence are essentially the set of all subsequences in a genome of length k. For example, the toy genome sequence ACGTAT is comprised of four distinct k-mers of length 3 ("3-mers"): ACG, CGT, GTA, and TAT. Using this model, we can think of a genome as a set of millions (or billions in the case of the human genome) of DNA k-mers…” Paragraph [0039], “…At 205, constructing distinct k-mer profiles from genomes of known species, sub-species, and ” paragraph [0040], “Still referring to FIG. 1, the constructing of k-mer profiles may be implemented with a probabilistic data structure…detecting, monitoring, and tracking infection outbreaks, and disease prediction based on DNA circulating in blood or other tissue…,”  where “tracking infection outbreaks” indicates “analyzed as part of the outbreak investigation,” Paragraph [0061], “1 Construct distinct k-mer profiles 306 from the genomes 304 of all species, sub-species, and strains (e.g. virulent v. benign strains of E. coli) that one wishes to be able to classify based on the specific application.” Fig. 2 and 4);
for each nucleotide sequence data structure, generate a k-mer profile, the k-mer profile including a set of k-mers, with k-mer length of 18-60 bases, derived from the corresponding nucleotide sequence data structure (Layer: paragraph [0008], “…training the cataloged k-mer profiles to distinguish from species, subspecies, and/or strain in the catalog versus species subspecies, and/or strain, respectively, that are not in the catalog; receiving genome sequenced information from the unknown sample; and identifying, based on the trained catalog, the type or types of species, subspecies or strain contained within the unknown sample” paragraph [0038], “…The "k-mers" in a genome sequence are essentially the set of all subsequences in a genome of length k. For example, the toy genome sequence ACGTAT is comprised of four distinct k-mers of length 3 ("3-mers"): ACG, CGT, GTA, and TAT. Using this model, we can think of a genome as a set of millions (or billions in the case of the human genome) of DNA k-mers…” paragraph [0039], “At 205, constructing distinct k-mer profiles from genomes of known species, sub-species, and strains can be implemented.” Paragraph [0061], “1 Construct distinct k-mer profiles 306 from the genomes 304 of all species, sub-species, and strains (e.g. virulent v. benign strains of E. coli) that one wishes to be able to classify based on the specific application.” Paragraph [0065], “…the method may include creating a k-mer profile 306 of a species's genome 304 by scanning its genomesequence and cataloging each distinct subsequence of length k…Therefore, k-mer profiles with a reasonable size k (empirically, k>=12)” where “length of 18-60 bases” is broadly interpreted as “k-mer profiles with a reasonable size k (empirically, k>=12)” that is greater than and equal to 12 (e.g. “k>=12”)  which includes “length of 18-60 bases,” paragraph [0067], “…encodes one set using a Bloom filter and then test for the existence of each k-mer in the other set. The result is a count of k-mers that are common to both sets 318.”); and
perform comparisons of each k-mer profile to determine a similarity score between each pair of k-mer profile, the similarity scores indicating relationships of the respective microbial isolates to one another, the similarity scores indicating the likelihood (Layer: paragraph [0008], “…constructing distinct k-mer profiles cataloging at least some of the constructed k-mer profiles; training the cataloged k-mer profiles to distinguish from species, subspecies, and/or strain in the catalog versus species subspecies, and/or strain, respectively, that are not in the catalog;” paragraph [0038], “…DNA classification method, system or computer readable medium is based upon, among other things, the construction and comparison of k-mer profiles that represent the DNA content of a species's genome…” paragraphs [0066]-[0067], “Considering the similarity of two k-mer profiles is directly related to the similarity of the two underlying genomes…test for the existence of each k-mer in the other set. The result is a count of k-mers that are common to both sets 318. Closely related genomes will have higher counts than distantly related genomes…” where “similarity score” is broadly interpreted as “higher counts” where “indicating the likelihood that the separate microbial isolates share a common source” is broad interpreted as “Closely related genomes will have higher counts”).
generate a report indicating the relationships of the microbial strains to one another and categorizing strain relationships based on the respective similarity scores (Layer: paragraph [0039], “providing identification to an output device can be implemented. An output device may be, for example, storage, memory, network, or display” paragraph [0083], “The sequencer 510 is communicatively coupled to a mobile device 508. The rapid interpretation 504 and classification 506 as displayed accordingly, for example, so as to include, but not limited thereto, the following: fly DNA species, mild strain of a disease, and cancerous disease.” where “report” is broadly interpreted as “identification” which is displayed to user, see fig. 10, 504 and 506)
However, Layer does not explicitly disclose 
count values corresponding to each k-mer of the set of k-mers, the count values indicating the number of times the corresponding k-mer occurs in the set of k-mers;
filter one or more of the k-mer profiles.
perform pairwise comparisons of each k-mer profile, without use of a reference sequence, 
that the separate microbial isolates share a common source.
Luo discloses count values corresponding to each k-mer of the set of k-mers, the count values indicating the number of times the corresponding k-mer occurs in the set of k-mers (Luo: paragraph [0059], “…it is required to use the frequency of k-mer appeared in the k-mer set of the mixing pool to filter. That is, if the occurrence of a certain k-mer in the set is less than a certain value, it is considered that the k-”);
filter one or more of the k-mer profiles (Luo: paragraph [0059], “…For the introduced false k-mer set due to sequencing errors, before analyze the k-mer set of clones, it is required to use the frequency of k-mer appeared in the k-mer set of the mixing pool to filter. That is, if the occurrence of a certain k-mer in the set is less than a certain value, it is considered that the k-mer is introduced due to sequencing errors, so as to remove most of the false k-mers in the k-mer set of the mixing pool. Filter frequency is related to sequencing depth and sequencing errors…,” where “k-mer profile” is broadly interpreted as  “k-mers set” with “frequency of k-mer appeared in the k-mer set,” WHERE “filter” is broadly interpreted as “remove most of the false k-mers.” it is obvious to an ordinary skill in the art to remove false k-mers and false k-mer profiles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “SYSTEM, METHOD AND COMPUTER READABLE MEDIUM FOR RAPID DNA IDENTIFICATION” as taught by Layer by implementing “METHOD OF WHOLE-GENOME SEQUENCING” as taught by Luo, because it would provide Layer’s system with the enhanced capability of “introduction of false positive of the final k-mer set of clones, it is needed to increase the sequencing depth” (Luo: paragraph [0060]) detect the real k-mer contained in each hybrid pool as much as possible.” (Luo: paragraph [0060])
However, Layer and Luo do not explicitly disclose perform pairwise comparisons of each k-mer profile, without use of a reference sequence, that the separate microbial isolates share a common source.
Anvar discloses perform pairwise comparisons of each k-mer profile, without use of a reference sequence (Anvar: page 1, “To facilitate pairwise comparison of k-mer profiles” page 3, “Evaluating data quality without a reference Recently, we showed that performing a pairwise comparison of 9-mer (K9) profiles, without alignment to the reference sequence…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “SYSTEM, METHOD AND COMPUTER READABLE MEDIUM FOR RAPID DNA IDENTIFICATION” as taught by Layer by implementing “Determining the quality and complexity of next-generation sequencing data without a reference genome” as taught by Anvar, because it would provide Layer’s modified system with the enhanced capability of “kPAL can detect technical artefacts such as high duplication rates, library chimeras, contamination and differences in library preparation protocols. kPAL also successfully captures the complexity and diversity of microbiomes and provides a powerful means to study changes in microbial communities. Together, these features make kPAL an attractive and broadly ” (Anvar: page 1, Abstract).
However, Layer, Luo and Anvar do not explicitly disclose, that the separate microbial isolates share a common source.
Briska discloses the similarity scores indicating the likelihood that the separate microbial isolates share a common source (Briska: 20090076735 paragraph [0019], “… distance between the two optical maps is computed by a heuristic mer-based algorithm for pair-wise optical map comparison. After choosing a mer size k, the algorithm is used to generate all k-mers in an optical map for both forward and backward orientations. A k-mer is an optical map segment of length k fragments. For each genome…the distribution of k-mer frequencies comprises a type of "species signatures". The difference between k-mer distributions and profiles for two species increases as evolutionary distance increases, thus comparing k-mer profiles can be used to infer phylogenetic relationships.” WHERE “similarity scores” is broadly interpreted as “distance,” (e.g. “difference between k-mer distributions and profiles for two species”) WHERE “share a common source” is broadly interpreted as “infer phylogenetic relationships” (e.g. common ancestors which indicating common ancestry)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “SYSTEM, METHOD AND ” as taught by Layer by implementing “Method, system and software arrangement for comparative analysis and phylogeny with whole-genome optical maps” as taught by Briska, because it would provide Layer’s modified system with the enhanced capability of “…determine phylogeny among optical maps of multiple strains or genomes. The low cost and high speed of an Optical Mapping technique provides an elegant solution to the problem posed by the high cost procedures involved in sequence generation and comparison…” (Briska: paragraph [0011]) and “constructing a phylogenetic tree based on the relatedness of the organisms. Exemplary organisms include a microorganism, a bacterium, a virus, and a fungus.” (Briska: paragraph [0012]).
For claim 2, Layer, Luo, Anvar and Briska disclose the computer system of claim 1, wherein the k-mer profiles are configured with a length of about 21-31 bases (Layer: paragraph [0065], “the present inventors see many k-mers that are found in only certain species, genuses, or families. Therefore, k-mer profiles with a reasonable size k (empirically, k>=12)” where “a length of about 21-31 bases” is broadly interpreted as “size k …k>=12,” (e.g. “21-31 bases” is greater than 12, which indicates “size k” can be 21-31)).
For claim 11, Layer, Luo, Anvar and Briska disclose the computer system of claim 1, wherein the filtering of the k-mer profiles further includes detecting one or more sequencing artifacts or errors and excluding k-mers associated with the one or more For the introduced false k-mer set due to sequencing errors, before analyze the k-mer set of clones, it is required to use the frequency of k-mer appeared in the k-mer set of the mixing pool to filter. That is, if the occurrence of a certain k-mer in the set is less than a certain value, it is considered that the k-mer is introduced due to sequencing errors, so as to remove most of the false k-mers in the k-mer set of the mixing pool. Filter frequency is related to sequencing depth and sequencing errors…” where “one or more sequencing artifacts or errors” is broadly interpreted as “sequencing errors”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “SYSTEM, METHOD AND COMPUTER READABLE MEDIUM FOR RAPID DNA IDENTIFICATION” as taught by Layer by implementing “METHOD OF WHOLE-GENOME SEQUENCING” as taught by Luo, because it would provide Layer’s system with the enhanced capability of “introduction of false positive of the final k-mer set of clones, it is needed to increase the sequencing depth” (Luo: paragraph [0060]) in order to “detect the real k-mer contained in each hybrid pool as much as possible.” (Luo: paragraph [0060]).
For claim 14, it is a method claim having similar limitations as cited in claim 1. Thus, claim 14 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
For claim 27, Layer, Luo, Anvar and Briska disclose the computer system of For the introduced false k-mer set due to sequencing errors, before analyze the k-mer set of clones, it is required to use the frequency of k-mer appeared in the k-mer set of the mixing pool to filter. That is, if the occurrence of a certain k-mer in the set is less than a certain value, it is considered that the k-mer is introduced due to sequencing errors, so as to remove most of the false k-mers in the k-mer set of the mixing pool. Filter frequency is related to sequencing depth and sequencing errors…” where “having count values falling below a cutoff threshold” is broadly interpreted as “is less than a certain value”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “SYSTEM, METHOD AND COMPUTER READABLE MEDIUM FOR RAPID DNA IDENTIFICATION” as taught by Layer by implementing “METHOD OF WHOLE-GENOME SEQUENCING” as taught by Luo, because it would provide Layer’s system with the enhanced capability of “introduction of false positive of the final k-mer set of clones, it is needed to increase the sequencing depth” (Luo: paragraph [0060]) in order to “detect the real k-mer contained in each hybrid pool as much as possible.” (Luo: paragraph [0060]).
For claim 30, it is a method claim having similar limitations as cited in claim 11. 
For claim 31, it is a method claim having similar limitations as cited in claim 27. Thus, claim 31 is also rejected under the same rationale as cited in the rejection of rejected claim 27.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Layer et al. (U.S. Pub. No.:  US 20160132640, hereinafter Layer), in view of Luo et al. (U.S. Pub. No.: US 20160194704, hereinafter Luo), and further in view of and further in view of Anvar et al. (“Determining the quality and complexity of next-generation sequencing data without a reference genome,” 2014, hereinafter Anvar), and further in view of Briska et al. (U.S. Pub. US 20090076735, hereinafter Briska), and further in view of Zhang et al. (“These Are Not the K-mers You Are Looking For: Efficient Online K-mer Counting Using a Probabilistic Data Structure”, 25 July 2014, hereinafter Zhang).
For claim 7, Layer, Luo, Anvar and Briska disclose the computer system of claim 1, wherein filtering of the k-mer profiles further includes generating a subset of k-mers according to a rapid-mode filter (Layer: paragraph [0065], “…the present inventors discuss creating k-mer profiles of a given species using Bloom filters 308 (although it should be appreciated that other types of probabilistic data structure may be used as desired or required)…”)
Luo also discloses wherein filtering of the k-mer profiles includes generating a According to the definition of the feature sequence and the k-mer, it is known that in case of the same length, the feature sequence set is a subset of the k-mer set. Thus, the calculation of a final feature sequence set (FFS) is the same as that of the final k-mer set…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “SYSTEM, METHOD AND COMPUTER READABLE MEDIUM FOR RAPID DNA IDENTIFICATION” as taught by Layer by implementing “METHOD OF WHOLE-GENOME SEQUENCING” as taught by Luo, because it would provide Layer’s system with the enhanced capability of “introduction of false positive of the final k-mer set of clones, it is needed to increase the sequencing depth” (Luo: paragraph [0060]) in order to “detect the real k-mer contained in each hybrid pool as much as possible.” (Luo: paragraph [0060]).
However, Layer, Luo, Anvar and Briska do not explicitly disclose, comprising obtaining a k-mer profile subset of k-mers starting with a particular sequence.
Zhang discloses comprising obtaining a k-mer profile subset of k-mers starting with a particular sequence (Zhang: page 11, “…Partitioning k-mer space is a generalization of the systematic prefix filtering approach, where one might first count all k-mers starting with AA, then AC, then AG, AT, CA, etc., which is equivalent to partitioning k-mer space into 16 equal-sized partitions. These partitions can be calculated independently, either across multiple machines or iteratively on a single machine, and the results stored for later comparison or analysis. This is similar to the approach taken by DSK [7], and could easily be implemented in khmer…,”
WHERE “to obtain a subset of k-mers starting with a particular sequence” is broadly interpreted as “…prefix filtering…count all k-mers starting with AA…” and “partitions,”
WHERE “excluding other k-mers in order to reduce the number of k-mer within each compared k-mer profile” is broadly interpreted as “…which is equivalent to partitioning k-mer space into 16 equal-sized partitions. These partitions can be calculated independently…” (e.g. each partition only contains the k-mer with same prefix, k-mers with different prefixes are excluded from the partition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “SYSTEM, METHOD AND COMPUTER READABLE MEDIUM FOR RAPID DNA IDENTIFICATION” as taught by Layer by implementing “These Are Not the K-mers You Are Looking For: Efficient Online K-mer Counting Using a Probabilistic Data Structure” as taught by Zhang, because it would provide Layer’s system with the enhanced capability of “dividing k-mer space into multiple partitions and counting k-mers separately for each partition. Partitioning k-mer space into M partitions results in a linear decrease in the number of k-mers under consideration…” (Zhang: page 11) in order to reduce the required memory…reducing the occupancy by a constant factor M and correspondingly reducing the collision rate.” (Zhang: page 11).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Layer et al. (U.S. Pub. No.:  US 20160132640, hereinafter Layer), in view of Luo et al. (U.S. Pub. No.: US 20160194704, hereinafter Luo), and further in view of Anvar et al. (“Determining the quality and complexity of next-generation sequencing data without a reference genome,” 2014, hereinafter Anvar), and further in view of Briska et al. (U.S. Pub. US 20090076735, hereinafter Briska), and further in view of Dubinkina et al. (“Assessment of k-mer spectrum applicability for metagenomic dissimilarity analysis,” 16 January 2016).
For claim 12, Layer, Luo, Anvar and Briska disclose the computer system of claim 1, wherein the computer-executable instruction further cause the computer system to compare at least one k-mer profile to an antibiotic-resistance k-mer profile (Layer: paragraph [0038], “construction and comparison of k-mer profiles that represent the DNA content of a species's genome…” paragraph [0080], “…Britain's Chief Medical Officer recently testified that antibiotic resistance poses a global, apocalyptic threat. Pathogens surviving in a hospital setting are the most lethal as they acquire the greatest resistance to a broad spectrum of antibiotic…”).
However, Layer, Luo, Anvar and Briska do not explicitly disclose an antibiotic-
Dubinkina discloses an antibiotic-resistance (Dubinkina: page 9, “…they are able to transfer clinically important bacterial genes - e.g. antibiotic resistance and pathogenicity determinants [47]. Application of our reference-free k-mer approach can facilitate early detection of such sequences in biomedical diagnostics data and discovery of novel biomarkers…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “SYSTEM, METHOD AND COMPUTER READABLE MEDIUM FOR RAPID DNA IDENTIFICATION” as taught by Layer by implementing “Assessment of k-mer spectrum applicability for metagenomic dissimilarity analysis” as taught by Dubinkina, because it would provide Layer’s system with the enhanced capability of “rapid estimation of pairwise dissimilarity between metagenomes” (Dubinkina: page 1) in order to “useful for arbitrary metagenomes, even metagenomes with novel microbiota” (Dubinkina: page 1).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Layer et al. (U.S. Pub. No.:  US 20160132640, hereinafter Layer), in view of Luo et al. (U.S. Pub. No.: US 20160194704, hereinafter Luo), and further in view of Anvar et al. (“Determining the quality and complexity of next-generation sequencing data without a reference genome,” 2014, hereinafter Anvar), and further in view of Briska et al. (U.S. Pub. US 20090076735, hereinafter Briska), and further in view of Conway et al. (U.S. Pub. No.: US 20160103955, hereinafter Conway).
For claim 13 Layer, Luo, Anvar and Briska disclose the computer system of claim 1, wherein the computer-executable instructions further cause the computer system to compare at least one k-mer profile to a  k-mer profile (Layer: paragraph [0038], “construction and comparison of k-mer profiles that represent the DNA content of a species's genome…”).
	However, Layer, Luo, Anvar and Briska do not explicitly disclose multilocus sequence typing.
Conway discloses multilocus sequence typing (Conway: paragraph [0006], “…Common genotyping techniques include Multiple Locus Variable number tandem repeat Analysis (MLVA) and Multi-Locus Sequence Typing (MLST), which index genetic variation at defined genomic loci (as further explained below) and create multi-locus profiles that are collected in a database…” paragraph [0059], “In one illustrative embodiment, the method is an alignment-free method based on k-mers and utilizes the k-mer preparation techniques described above. The method first provides for the collection of reference alleles for each locus to be decomposed into reference k-mers and indexed to construct a matrix describing the alleles at each locus which contain that k-mer, an example of which is shown in FIG. 7, although other variations may also be applied.” Paragraph [0060], “Thus, FIG. 7 shows an example method 700 for construction of the reference k-mer matrix. In step 710, reference alleles are collected for each locus. In step 720, at each locus are decomposed into distinct k-mers (e.g., k=3 for convenience here). In step 730, a matrix describing the presence and absence of each distinct k-mer in each reference allele sequence at each locus is generated. In this example, "1" indicates the presence of a k-mer, while "0" indicates its absence. For convenience, only three reference alleles at two distinct loci are shown. Steps of method 700 will now be described in further detail.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “SYSTEM, METHOD AND COMPUTER READABLE MEDIUM FOR RAPID DNA IDENTIFICATION” as taught by Layer by implementing “BIOLOGICAL SEQUENCE TANDEM REPEAT CHARACTERIZATION” as taught by Conway, because it would provide Layer’s system with the enhanced capability of “extracting and manipulating k-mers” (Conway: paragraph [0071]) in order to “fast because it does not compute alignments for individual sequence reads.” (Conway: paragraph [0071]).

Claims 18, 19 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Layer et al. (U.S. Pub. No.:  US 20160132640, hereinafter Layer), in view of Luo et al. (U.S. Pub. No.: US 20160194704, hereinafter Luo), and further in view of Anvar et al. (“Determining the quality and complexity of next-generation sequencing data without a reference genome,” 2014, hereinafter Anvar), and further in view of Briska et al. (U.S. Pub. US 20090076735, hereinafter Briska), and further in view of Jones et al. (U.S. Pub. US 20160085912, hereinafter Jones).
For claim 18, it is a system claim having similar limitations as cited in claim 1. Thus, claim 18 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
Additionally, Claim 18 recites “wherein a similarity score of about 96% or more indicates that the microbial isolates are identical or closely related”
However, Layer, Luo, Anvar and Briska do not explicitly disclose wherein a similarity score of about 96% or more indicates that the microbial isolates are identical or closely related.
Jones discloses wherein a similarity score of about 96% or more indicates that the microbial isolates are identical or closely related (Jones: paragraph [0018], “the at least one processor generates a first resistome profile for a first subject based on first data representative of at least one measure of antibiotic resistance of an organism from a first sample, compares the first resistome profile to a plurality of candidate resistome profiles, each candidate resistome profile of the plurality of candidate resistome profiles being associated with the facility and ranked according to a potential basis for indicating an infection outbreak, and determines a degree of similarity above a first threshold between the first resistome profile and each candidate resistome profile.” Paragraph [0207], “…to facilitating rapid diagnosis and/or treatment decisions, systems, apparatus, and methods may be configured to a potential outbreak or common source of infection according to some embodiments.”
WHERE “about 96%” is broadly interpreted as “a first threshold” as in “degree of similarity above a first threshold.” Although Jones discloses “threshold” not 96%, it would have been obvious to an ordinary skill in the art to understand that having high similarity between two samples indicates they are close related or share a common source).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “SYSTEM, METHOD AND COMPUTER READABLE MEDIUM FOR RAPID DNA IDENTIFICATION” as taught by Layer by implementing “SYSTEMS, APPARATUS, AND METHODS FOR GENERATING AND ANALYZING RESISTOME PROFILES” as taught by Jones, because it would provide Layer’s system with the enhanced capability of “to facilitating rapid diagnosis and/or treatment decisions, systems, apparatus, and methods may be configured to indicate that there is a potential outbreak or common source of infection according to some embodiments.” (Jones: paragraph [0207]).
For claim 19, Layer, Luo, Anvar, Briska and Jones disclose the computer system of claim 18, wherein filtering of the k-mer profiles includes determining a cutoff filter, the cutoff filter being operable to exclude k-mers having count values falling below a cutoff threshold (Luo: paragraph [0059], “…For the introduced false k-mer set due to sequencing errors, before analyze the k-mer set of clones, it is required to use the frequency of k-mer appeared in the k-mer set of the mixing pool to filter. That is, if the occurrence of a certain k-mer in the set is less than a certain value, it is considered that the k-mer is introduced due to sequencing errors, so as to remove most of the false k-mers in the k-mer set of the mixing pool. Filter frequency is related to sequencing depth and sequencing errors…” where “having count values falling below a cutoff threshold” is broadly interpreted as “is less than a certain value”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “SYSTEM, METHOD AND COMPUTER READABLE MEDIUM FOR RAPID DNA IDENTIFICATION” as taught by Layer by implementing “METHOD OF WHOLE-GENOME SEQUENCING” as taught by Luo, because it would provide Layer’s system with the enhanced capability of “introduction of false positive of the final k-mer set of clones, it is needed to increase the sequencing depth” (Luo: paragraph [0060]) in order to “detect the real k-mer contained in each hybrid pool as much as possible.” (Luo: paragraph [0060]).
For claim 33, it is a system claim having similar limitations as cited in claim 11. Thus, claim 33 is also rejected under the same rationale as cited in the rejection of rejected claim 11.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Layer et al. (U.S. Pub. No.:  US 20160132640, hereinafter Layer), in view of Luo et al. (U.S. Pub. No.: US 20160194704, hereinafter Luo), and further in view of Anvar et al. (“Determining the quality and complexity of next-generation sequencing data without a reference genome,” 2014, hereinafter Anvar), and further in view of Briska et al. (U.S. Pub. US 20090076735, hereinafter Briska), and further in view of Koudritsky et al. (“Positional distribution of human transcription factor binding sites”, 2008, hereinafter Koudritsky).
For claim 21, Layer, Luo, Anvar and Briska disclose the computer system of claim 1, wherein for each filtered k-mer profile, corresponding to the k-mer profile (Luo: paragraph [0059], “…For the introduced false k-mer set due to sequencing errors, before analyze the k-mer set of clones, it is required to use the frequency of k-mer appeared in the k-mer set of the mixing pool to filter. That is, if the occurrence of a certain k-mer in the set is less than a certain value, it is considered that the k-mer is introduced due to sequencing errors, so as to remove most of the false k-mers in the k-mer set of the mixing pool. Filter frequency is related to sequencing depth and sequencing errors…,” 
WHERE “k-mer profile” is broadly interpreted as “the k-mer set,”
WHERE “filtered k-mers profile” is broadly interpreted as “if the occurrence of a certain k-mer in the set is less than a certain value…remove most of the false k-mers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “SYSTEM, METHOD AND ” as taught by Layer by implementing “METHOD OF WHOLE-GENOME SEQUENCING” as taught by Luo, because it would provide Layer’s system with the enhanced capability of “introduction of false positive of the final k-mer set of clones, it is needed to increase the sequencing depth” (Luo: paragraph [0060]) in order to “detect the real k-mer contained in each hybrid pool as much as possible.” (Luo: paragraph [0060])
However, Layer, Luo, Anvar and Briska do not explicitly disclose a cutoff threshold is calculated by multiplying the estimated coverage of the nucleotide sequence data structure by a cutoff multiplier ranging from 0.05 to 0.4.
Koudritsky discloses a cutoff threshold is calculated by multiplying the estimated coverage of the nucleotide sequence data structure by a cutoff multiplier ranging from 0.05 to 0.4 (Koudritsky: page 6796, left column, “The probes cover regions that extend from 8-kb upstream to 2-kb downstream of the TSS of about 18 000 annotated human genes. On the average, there is approximately one probe every 280 bp in the covered region…”, page 6796, WHERE “the nucleotide sequence data structure” is broadly interpreted as “…human genes.” right column “…In order to avoid the arbitrariness often present when selecting a cutoff significance level, each of the four P-value-like cutoffs was initially assigned some reasonable value, adopted from (13), and these were then multiplied by the overall control parameter (com) (abbreviation for ‘cutoff multiplier’). The cutoff multiplier was varied from 0.1 to 500 and for each value the whole data analysis pipeline was run (lower multiplier value means stricter cutoff)…,” 
WHERE “cutoff multiplier ranging from 0.05 to 0.4” is broadly interpreted as “…cutoff multiplier was varied from 0.1 to 500”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “SYSTEM, METHOD AND COMPUTER READABLE MEDIUM FOR RAPID DNA IDENTIFICATION” as taught by Layer by implementing “Positional distribution of human transcription factor binding sites” as taught by Koudritsky, because it would provide Layer’s system with the enhanced capability of “to avoid the arbitrariness often present when selecting a cutoff significance level” (Koudritsky: page 6796).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Layer et al. (U.S. Pub. No.:  US 20160132640, hereinafter Layer), in view of Luo et al. (U.S. Pub. No.: US 20160194704, hereinafter Luo), and further in view of Anvar et al. (“Determining the quality and complexity of next-generation sequencing data without a reference genome,” 2014, hereinafter Anvar), and further in view of Briska et al. (U.S. Pub. US 20090076735, hereinafter Briska), and further in view of CLC bio (“CLC Genomics Workbench USER MANUAL”, 2014, hereinafter CLC), and further in view of Sikora et al. (U.S. Pub. No.: US 20160188794, hereinafter Sikora).
For claim 24, Layer, Luo, Anvar and Briska the computer system of claim 1.
However, Layer, Luo, Anvar and Briska do not explicitly disclose wherein the computer-executable instructions also cause the computer system to compare a total k-mer count for a nucleotide sequence data structure to an estimated genome size for the corresponding microbial strain, and to flag the corresponding k-mer profile where the total k-mer count is a threshold amount higher than the estimated genome size.
CLC disclose, wherein the computer-executable instructions also cause the computer system, and to flag (CLC discloses Page 99, “Note that there is information inside qseq and fastq files specifying whether a read has passed a quality filter or not. If you check Remove failed reads these reads will be ignored during import. For qseq files there is a flag at the end of each read with values 0 (failed) or 1 (passed). In this example, the read is marked as failed and if Remove failed reads is checked, the read is removed.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “SYSTEM, METHOD AND COMPUTER READABLE MEDIUM FOR RAPID DNA IDENTIFICATION” as taught by Layer by implementing “CLC Genomics Workbench USER MANUAL” as taught by CLC, because it would provide Layer’s system with the enhanced capability of “Choose filter. You can choose to apply Low-complexity…” (CLC: page 209) in order to “…leaving the more biologically interesting regions of the query sequence available for specific matching against database sequences.” (CLC: page 209).
However, Layer, Luo, Anvar, Briska and CLC do not explicitly disclose to compare a total k-mer count for a nucleotide sequence data structure to an estimated genome size for the corresponding microbial strain, the corresponding k-mer profile where the total k-mer count is a threshold amount higher than the estimated genome size.
Sikora discloses to compare a total k-mer count for a nucleotide sequence data structure to an estimated genome size for the corresponding microbial strain, the corresponding k-mer profile where the total k-mer count is a threshold amount higher than the estimated genome size (Sikora: paragraph [0186], “…a numerical analysis method can be used to find the most optimal division between a set of trustable and non-trustable k-mers in the spectrum. For example, for a given estimate of genome size, L, the number of correct k-mers cannot be larger than L. If both strands of DNA are considered, then the number of correct k-mers cannot be larger than 2*L. It is assumed that L is estimated with an accuracy of +/-20%...”
WHERE “a nucleotide sequence data structure” is broadly interpreted as “k-mers,”
WHERE “a total k-mer count for a nucleotide sequence data structure” is broadly interpreted as “number of correct k-mers,”
WHERE “an estimated genome size” is broadly interpreted as “a given estimate of genome size, L,”
WHERE “the corresponding k-mer profile where the total k-mer count is a number of correct k-mers cannot be larger than L” (otherwise it will be an error).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “SYSTEM, METHOD AND COMPUTER READABLE MEDIUM FOR RAPID DNA IDENTIFICATION” as taught by Layer by implementing “Systems and Methods for Error Correction in DNA Sequencing” as taught by Sikora, because it would provide Layer’s system with the enhanced capability of “to find the most optimal division between a set of trustable and non-trustable k-mers in the spectrum…” (Sikora: paragraph [0186]). 

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Layer et al. (U.S. Pub. No.:  US 20160132640, hereinafter Layer), in view of Luo et al. (U.S. Pub. No.: US 20160194704, hereinafter Luo), and further in view of Anvar et al. (“Determining the quality and complexity of next-generation sequencing data without a reference genome,” 2014, hereinafter Anvar), and further in view of Briska et al. (U.S. Pub. US 20090076735, hereinafter Briska), and further in view of CLC bio (“CLC Genomics Workbench USER MANUAL”, 2014, hereinafter CLC), and further in view of Sikora et al. (U.S. Pub. No.: US 20160188794, hereinafter Sikora), and further in view of GitHub (“Kontaminant,” June, 2014).
For claim 25, Layer, Luo, Anvar, Briska, CLC and Sikora disclose the computer system of claim 24, wherein the k-mer profile (Luo: paragraph [0059], “…For sequencing errors, before analyze the k-mer set of clones, it is required to use the frequency of k-mer appeared in the k-mer set of the mixing pool to filter. That is, if the occurrence of a certain k-mer in the set is less than a certain value, it is considered that the k-mer is introduced due to sequencing errors, so as to remove most of the false k-mers in the k-mer set of the mixing pool. Filter frequency is related to sequencing depth and sequencing errors…”).
Sikora discloses where the total k-mer count is approximately double the estimated genome size. (Sikora: paragraph [0186], “…a numerical analysis method can be used to find the most optimal division between a set of trustable and non-trustable k-mers in the spectrum. For example, for a given estimate of genome size, L, the number of correct k-mers cannot be larger than L. If both strands of DNA are considered, then the number of correct k-mers cannot be larger than 2*L. It is assumed that L is estimated with an accuracy of +/-20%...”
WHERE “an estimated genome size” is broadly interpreted as “a given estimate of genome size, L,”
WHERE “total k-mer count is approximately double the estimated genome size” is broadly interpreted as “number of correct k-mers cannot be larger than 2*L”).
It would have been obvious to one of ordinary skill in the art before the effective SYSTEM, METHOD AND COMPUTER READABLE MEDIUM FOR RAPID DNA IDENTIFICATION” as taught by Layer by implementing “Systems and Methods for Error Correction in DNA Sequencing” as taught by Sikora, because it would provide Layer’s system with the enhanced capability of “to find the most optimal division between a set of trustable and non-trustable k-mers in the spectrum…” (Sikora: paragraph [0186]). 
However, Layer, Luo, Anvar, Briska, CLC and Sikora do not explicitly disclose is flagged as contaminated.
GitHub discloses is flagged as contaminated (GitHub: Page 2, “…If the compilation was sucesful, you will find in your bin folder 3 programs: 
kmer_hash_build_MAXK Builds the kmer reference 
kmer_contamination_MAXK Detects if the contaminant is present or not (and in what level) in the sample 
kmer_filter_MAXK Filters the reads with the contaminant out of the reference… The output file contains the kmers in the contaminant…”
page 3, “Print a file with the "clean" reads. The flag --threashold is used as cutoff. Anything with more than --threashold kmers is considered a contaminant…Flags…” page 4, “--print_contaminated = Print contaminated reads in a new fastq file…Screening for contamination… Flags…CONTAMINTED_READS Number ”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “SYSTEM, METHOD AND COMPUTER READABLE MEDIUM FOR RAPID DNA IDENTIFICATION” as taught by Layer by implementing “Kontaminant” as taught by GitHub, because it would provide Layer’s system with the enhanced capability of “You get a file with output_prefix.hist with the histogram of how many kmers have the reads to the contaminant…” (GitHub: page 4). In order to “be useful to define the threashold…” (GitHub: page 4).
For claim 26, Layer, Luo, Anvar, Briska, CLC and Sikora disclose the computer system of claim 24, wherein the k-mer profile as comprising one or more plasmids where the total k-mer count is approximately 10-30% higher than the estimated genome size. (Sikora: paragraph [0186], “…a numerical analysis method can be used to find the most optimal division between a set of trustable and non-trustable k-mers in the spectrum. For example, for a given estimate of genome size, L, the number of correct k-mers cannot be larger than L…It is assumed that L is estimated with an accuracy of +/-20%...” which indicates, when “number of correct k-mers” is over “+20%,” it will be an error (e.g. over 20% of L).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “SYSTEM, METHOD AND COMPUTER READABLE MEDIUM FOR RAPID DNA IDENTIFICATION” as taught by Systems and Methods for Error Correction in DNA Sequencing” as taught by Sikora, because it would provide Layer’s system with the enhanced capability of “to find the most optimal division between a set of trustable and non-trustable k-mers in the spectrum…” (Sikora: paragraph [0186]). 
However, Layer, Luo, Anvar, Briska, CLC and Sikora do not explicitly disclose is flagged.
GitHub discloses is flagged (GitHub: Page 2, “…If the compilation was sucesful, you will find in your bin folder 3 programs: 
kmer_hash_build_MAXK Builds the kmer reference 
kmer_contamination_MAXK Detects if the contaminant is present or not (and in what level) in the sample 
kmer_filter_MAXK Filters the reads with the contaminant out of the reference… The output file contains the kmers in the contaminant…”
page 3, “Print a file with the "clean" reads. The flag --threashold is used as cutoff. Anything with more than --threashold kmers is considered a contaminant…Flags…” page 4, “--print_contaminated = Print contaminated reads in a new fastq file…Screening for contamination… Flags…CONTAMINTED_READS Number of contaminated reads (see BUGS)…PERCENTAGE_CONTAMINATED_READS Number of contaminated reads (see BUGS)”).
It would have been obvious to one of ordinary skill in the art before the effective SYSTEM, METHOD AND COMPUTER READABLE MEDIUM FOR RAPID DNA IDENTIFICATION” as taught by Layer by implementing “Kontaminant” as taught by GitHub, because it would provide Layer’s system with the enhanced capability of “You get a file with output_prefix.hist with the histogram of how many kmers have the reads to the contaminant…” (GitHub: page 4). In order to “be useful to define the threashold…” (GitHub: page 4).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Layer et al. (U.S. Pub. No.:  US 20160132640, hereinafter Layer), in view of Luo et al. (U.S. Pub. No.: US 20160194704, hereinafter Luo), and further in view of Anvar et al. (“Determining the quality and complexity of next-generation sequencing data without a reference genome,” 2014, hereinafter Anvar), and further in view of Briska et al. (U.S. Pub. US 20090076735, hereinafter Briska), and further in view of Koudritsky et al. (“Positional distribution of human transcription factor binding sites”, 2008, hereinafter Koudritsky).
For claim 28, it is a system claim having similar limitations as cited in claim 27. Thus, claim 28 is also rejected under the same rationale as cited in the rejection of rejected claim 27.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Layer et al. (U.S. Pub. No.:  US 20160132640, hereinafter Layer), in view of Luo et al. (U.S. Pub. No.: US 20160194704, hereinafter Luo), and further in view of Anvar et al. (“Determining the quality and complexity of next-generation sequencing data without a reference genome,” 2014, hereinafter Anvar), and further in view of Briska et al. (U.S. Pub. US 20090076735, hereinafter Briska), and further in view of Zhang et al. (“These Are Not the K-mers You Are Looking For: Efficient Online K-mer Counting Using a Probabilistic Data Structure”, 25 July 2014, hereinafter Zhang).
For claim 29, it is a method claim having similar limitations as cited in claim 7. Thus, claim 29 is also rejected under the same rationale as cited in the rejection of rejected claim 7.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Layer et al. (U.S. Pub. No.:  US 20160132640, hereinafter Layer), in view of Luo et al. (U.S. Pub. No.: US 20160194704, hereinafter Luo), and further in view of Anvar et al. (“Determining the quality and complexity of next-generation sequencing data without a reference genome,” 2014, hereinafter Anvar), and further in view of Briska et al. (U.S. Pub. US 20090076735, hereinafter Briska), and further in view of Jones et al. (U.S. Pub. US 20160085912, hereinafter Jones), and further in view of Zhang et al. (“These Are Not the K-mers You Are Looking For: Efficient Online K-mer Counting Using a Probabilistic Data Structure”, 25 July 2014, hereinafter Zhang).
For claim 32, it is a system claim having similar limitations as cited in claim 7. Thus, claim 32 is also rejected under the same rationale as cited in the rejection of rejected claim 7.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/Examiner, Art Unit 2169